UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4023
LARRY LAMONT COLLINS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-00-50)

                      Submitted: June 22, 2001

                       Decided: July 2, 2001

    Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Brian M. Aus, Durham, North Carolina, for Appellant. Benjamin H.
White, Jr., United States Attorney, Sandra J. Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. COLLINS
                             OPINION

PER CURIAM:

   Larry Lamont Collins was convicted by a jury of possession of 63
grams of crack cocaine with intent to distribute, 21 U.S.C.A. § 841(a)
(West 1999) (Count One), possession of 24 grams of cocaine with
intent to distribute, 21 U.S.C.A. § 841(a) (Count Two), and posses-
sion of a firearm (a Maveric Arms shotgun) by a convicted felon, 18
U.S.C.A. § 922(g)(1) (West 2000) (Count Three). He appeals his con-
viction on Count Three, the firearms charge, and his sentence of 240
months imprisonment for Counts One and Two. For the reasons that
follow, we affirm.

   Two law enforcement officers placed Collins under surveillance
after receiving a tip that Collins had been seen selling drugs in front
of an abandoned house in Candor, North Carolina. The officers
observed four different individuals approach Collins in his car, which
was parked across the street from the abandoned house. Each time,
Collins went to the porch of the abandoned house and then returned
and made an exchange with the person who had approached him. At
one point, Collins went to his grandmother’s home, two blocks away,
let himself in with a key, and returned immediately with a shoebox,
which he concealed in a pump house next to the abandoned house.

   Based upon the officers’s surveillance of this activity, they
detained Collins for investigatory purposes. The officers then
obtained consent from the owner of the abandoned house to search
the pump house and the area surrounding the abandoned house. In the
pump house, the officers found a Timberland boot box containing 57
grams of crack, 19.6 grams of cocaine, and 140.5 grams of marijuana,
as well as a digital scale, plastic bags, and a calculator. Under a
flower pot on the porch of the abandoned house, they found 6 grams
of crack, 4.4 grams of cocaine, and 5.9 grams of marijuana. Collins
was placed under arrest and charged with multiple felony drug
offenses. At the time of arrest, the officers found $1,366 in cash on
Collins.

   The officers then obtained permission from Collins’s grandmother
to search her house. In a bedroom, they found another Timberland
                       UNITED STATES v. COLLINS                        3
shoe box containing marijuana residue, the box for the digital scale
found in the pump house, plastic bags, and several papers with Col-
lins’s name on them. One of these was Collins’s savings account
book, showing a deposit in November 1999. The officers found a pis-
tol in the room, and a Maveric Arms shotgun under the mattress. A
leather coat hanging in the room had $3,150 in the pocket.

   Collins stipulated that he had been convicted of the two prior con-
victions alleged in the indictment. The jury answered in the affirma-
tive a special interrogatory asking whether the Government had
proved that Collins possessed the shotgun charged in the indictment.
Collins moved for a judgment of acquittal pursuant to Federal Rule
of Criminal Procedure 29 at the close of the Government’s evidence
and again after the jury returned its verdict. Both motions were denied
by the district court.

   On appeal, Collins argues that the district court erred in denying his
Rule 29 motions. We review de novo the district court’s decision to
deny a motion for judgment of acquittal. United States v. Romer, 148
F.3d 359, 364 (4th Cir. 1998) (citations omitted). Where, as here, the
motion is based upon insufficient evidence, the relevant question is
not whether the reviewing court is convinced of guilt beyond reason-
able doubt, but, "viewing the evidence and the reasonable inferences
to be drawn therefrom in the light most favorable to the Government,
whether the evidence adduced at trial could support any rational
determination of guilty beyond a reasonable doubt." United States v.
Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc) (internal quo-
tation marks omitted). If substantial evidence exists to support a ver-
dict, the verdict must be sustained. See id. Moreover, this Court "must
consider circumstantial as well as direct evidence, and allow the gov-
ernment the benefit of all reasonable inferences from the facts proven
to those sought to be established." United States v. Tresvant, 677 F.2d
1018, 1021 (4th Cir. 1982).

   The evidence before the jury in this case easily supports the infer-
ences that Collins was using the bedroom to store his drugs and to
store the proceeds of his drug sales and that he possessed the firearms
in the room, whether by actual or constructive possession. Therefore,
we find that substantial evidence supports the jury’s verdict.
4                      UNITED STATES v. COLLINS
    Collins also challenges the district court’s decision to impose a
two-level enhancement for possession of a dangerous weapon under
United States Sentencing Guidelines Manual § 2D1.1(b)(1) (2000).
Application Note 3 to § 2D1.1 provides that the enhancement should
be applied "if the weapon was present, unless it is clearly improbable
that the weapon was connected with the offense." Collins argues that
the district court clearly erred in finding that Collins failed to carry
his burden of demonstrating that it was clearly improbable that the
firearms were connected with the drug offense. Collins maintains that
it is illogical to think that he would keep the firearms in the bedroom
and not carry them on the street while he was selling drugs if indeed
the firearms were intended to protect his drugs and money. However,
we have held that "the proximity of guns to illicit narcotics can sup-
port a district court’s enhancement of a defendant’s sentence under
Section 2D1.1(b)(1)." United States v. Harris, 128 F.3d 850, 853 (4th
Cir. 1997). Under Harris, the district court’s finding was not clearly
erroneous.

  We therefore affirm Collins’s conviction and the sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the Court and argument
would not aid the decisional process.

                                                           AFFIRMED